COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00219-CR


Robert Calvin Bradley, Jr. a/k/a        §    From the 372nd District Court
Robert C. Bradley, Jr.
                                        §    of Tarrant County (1350679D)

                                        §    July 3, 2014
v.
                                        §    Per Curiam

                                        §    (nfp)
The State of Texas

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM